Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 04/01/2021 is acknowledged.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub # 2015/0014687 to Nakajima.
Regarding independent claim 1, Nakajima discloses a semiconductor device (Fig. 1) comprising:
an output MOS transistor (Fig. 1: Tr21 and ¶0057) that has an output transistor portion (see Figs. 1 and 3 where MOS transistor portion is formed) including a source (¶0057), a gate (¶0060), and a drain (¶0057) formed on a semiconductor chip (Fig. 1: 1 and ¶0079), and that outputs an electric current for driving an external load (Fig. 1: 13 and ¶0056); and
a sense MOS transistor (Fig. 1: Tr22 and ¶0057) that has a sense transistor portion (see Fig. 1 where sense transistor portion is formed) including a source (¶0057), a gate (¶0060), and a drain (¶0057) formed on the semiconductor chip (Fig. 1: 1), and that detects the electric current output from the output MOS transistor (¶0063). It is noted that Nakajima discloses that “the voltage between the node n1 and the node n2 corresponds to the current level of the load current IOUT, and therefore, the voltage detecting circuit 24 has a function of detecting the current level of the load current IOUT as a voltage” considered sufficient to meet the broadest reasonable interpretation of the label “that detects the electric current output from the output MOS transistor” this is considered substantially analogous to applicant’s own detecting the electric current.
Nakajima is silent with respect to the claim limitation that a width equal to a transverse width of the output transistor portion.
In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed width, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed width in Nakajima’s device.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed width or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen width or upon another variable recited in a claim, the applicant must show that the chosen width is critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
See also Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). 
Regarding claim 2, Nakajima as previously modified discloses wherein the sense transistor portion (see Figs. 1 and 3 where sense transistor portion is formed) is disposed longitudinally in line with the output transistor portion (see Figs. 1 and 3 where sense transistor portion is formed) such that a transverse side of the output transistor portion (21) and a side of the sense transistor portion (22), the side having a same width as the transverse width of the output transistor portion, are adjacent to each other (Fig. 1 and 3).
Regarding claim 3, Nakajima discloses wherein the sense MOS transistor is of a same unit structure as the output MOS transistor (¶0057, 0060 and 0079). It is noted that both transistors have source, drain and gate which considered sufficient to meet the broadest reasonable interpretation of the label “same unit structure).
Regarding claim 7, Nakajima discloses wherein each of the output transistor portion and the sense transistor portion has four sides surrounded by electrically insulative heat insulators (Fig. 3 and ¶0084-0086). It is noted that Nakajima discloses “trench groove that is electrically insulative” considered sufficient to meet the broadest reasonable interpretation of the label “electrically insulative heat insulators”at least insofar as the trench can electrically insulative heat insulators;  this is considered substantially analogous to applicant’s own electrically insulative heat insulators.
Regarding claim 10, Nakajima discloses output transistor portion (22).

However, this claim limitation is merely considered a change in the length of the output transistor portion in Nakajima’s device. The specific claimed length, absent any criticality, is only considered to be an obvious modification of the length of the output transistor portion in Nakajima’s device, as the courts have held that changes in length, etc., without any criticality, are within the level of skill in the art. According to the courts, a particular length is nothing more than one among numerous length that a person having ordinary skill in the art will find obvious to provide using routine experimentation. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed length, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed length in Nakajima’s device.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed length or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen length or upon another variable recited in a claim, the applicant must show that the chosen width is critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
See also Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). 

Allowable Subject Matter
Claims 4-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, Nakajima as previously modified teaches the method of claims 1 and 2 (see the rejection of claims 1 and 2 above). Nakajima as previously modified fails to disclose a plurality of the output transistor portions are provided, and the sense transistor portion is disposed such that a side of the sense transistor portion, the side having a same width as the transverse width of the output transistor portion, is adjacent to a transverse side of either one of the output transistor portions.
Regarding claim 8, Nakajima as previously modified teaches the method of claim 7 (see the rejection of claim 7 above). Nakajima as previously modified fails to disclose wherein two of the output transistor portion are disposed longitudinally in line with the output transistor portion in sandwiching relation to the sense transistor portion such that a transverse side of the output 
The considered prior art of record appears to fail to teach or render obvious the instant limitation in combination with all of the limitations of the independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062.  The examiner can normally be reached on M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/MOHSEN AHMADI/            Primary Examiner, Art Unit 2896